Citation Nr: 0909769	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter initial came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an August 2006 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Louisville, Kentucky in 
which the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation effective 
January 23, 2006.  The appellant, who had active service from 
July 1959 to July 1965, appealed the assignment of the 
noncompensable disability rating to the Board.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
January 2008 BVA hearing transcript, p. 3; January 2008 
waiver statement. 

In September 2008, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.
   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At worst, the medical evidence of record indicates that 
the appellant manifests Level I hearing in the right ear and 
Level II hearing in the left ear.




CONCLUSION OF LAW

The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to an 
initial compensable disability rating for his recently 
service-connected bilateral hearing loss, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, 
the Board observes that prior to the initial adjudication of 
the appellant's service connection claim, a letter dated in 
February 2006 fully satisfied the applicable duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  From this 
letter, the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
bilateral hearing loss service connection claim.  The 
February 2006 letter also informed the appellant that 
additional information or evidence was needed to support his 
initial service connection claim, and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  

For the record, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the "Court") has held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's service connection bilateral hearing loss claim 
was granted and a disability rating and effective date were 
assigned in the August 2006 rating decision on appeal.  Thus, 
VA's duty to notify under 38 U.S.C.A. § 5103(a) was 
discharged at that time. See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has recently been revised.  These revisions became 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. See appellant's "SSOC 
notice response" dated in December 2008.  In this regard, 
the record reveals that the appellant was afforded two (2) VA 
examinations in connection with his bilateral hearing loss 
claim. See VA examination reports dated in July 2006 and 
October 2008; 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence in the record indicating that there has been a 
material change in the severity of the appellant's service-
connected bilateral hearing loss since he was examined. See 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time when an otherwise adequate VA examination has been 
conducted. VAOPGCPREC 11-95.  The appellant's VA examinations 
appear to be thorough and are adequate upon which to base a 
decision.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an initial compensable disability rating 
for the appellant's service-connected bilateral hearing loss.  
As such, any question as to the appropriate effective date to 
be assigned to this claim is  rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  Therefore, 
since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the issue on appeal, 
the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the appellant's claim. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Increased (compensable) disability rating for bilateral 
hearing loss 

As set forth above, the RO granted service connection for 
bilateral hearing loss in the August 2006 rating decision on 
appeal and assigned a noncompensable evaluation effective 
January 23, 2006.  The appellant asserted error to the 
assigned rating as he contended that his hearing loss was 
much worse than contemplated. See August 2006 statement with 
notice of disagreement; June 2007 statement with VA Form 9; 
January 2008 BVA hearing transcript.  Having carefully 
considered the appellant's claim in light of the entire 
record and the applicable law, the Board concludes, as will 
be explained below, that the preponderance of the evidence is 
against the appellant's claim.  As such, the appeal must be 
denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context. See Fenderson v. 
West, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  


Turning to the evidence in this case, the Board finds that 
the medical evidence of record does not support the 
assignment of a compensable disability evaluation.  
Specifically, the Board observes that the appellant underwent 
a VA audiological examination in July 2006, at which time the 
following audiometric puretone thresholds were reported: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
20
25
35
60
35
LEFT
25
25
45
80
43.8

The average hearing loss for the right ear was reported as 35 
decibels [20+ 25+35+60= 140/4 = 35.0]; and the average 
hearing loss for the left ear was reported as 43.8 decibels 
[25+25+45+80=175/4=43.8].  Speech recognition scores on the 
Maryland CNC were noted as 96 percent for the right ear and 
92 percent for the left ear.    

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from zero 
to 41 decibels with a speech discrimination score ranging 
from 92 to 100 result in a numeric designation of I for 
hearing impairment.  Additionally, percentages of 
discrimination ranging from 42 to 49 with a speech 
discrimination score ranging from 92 to 100 also result in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  As such, the appellant's left and 
right ear hearing loss both were calculated to fall within a 
numeric designation of I for purposes of determining a 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100 (Table VII).  Utilizing these designations, the 
appellant's hearing loss resulted in the assignment of a 
noncompensable disability evaluation.

During his January 2008 BVA hearing, the appellant 
essentially disputed the audiological results obtained during 
his July 2006 VA examination.  In light of his testimony, the 
Board remanded the appellant's claim to the RO in order for 
the appellant to be afforded a new audiological examination 
to determine the current severity of his bilateral hearing 
loss. See September 2008 BVA decision.  This examination 
occurred in October 2008; and revealed that the appellant had 
the following audiometric puretone thresholds at that time: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
25
25
40
65
38.75
LEFT
20
30
50
80
45

The appellant's average hearing loss for the right ear was 
reported as 38.75 decibels [25+25+40+65=155/4=38.75]; and the 
average hearing loss for the left ear was reported as 45.0 
decibels [20+30+50+80=180/4=45].  Speech recognition scores 
on the Maryland CNC were noted as 92 percent for the right 
ear and 84 percent for the left ear. 

Again, utilizing the mechanical application of the rating 
schedule in accordance with Table VI of the Schedule for 
Rating Disabilities, the Board observes that percentages of 
discrimination ranging from zero to 41 with a speech 
discrimination score ranging from 92 to 100 result in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  Percentages of discrimination 
ranging from 42 to 49 with a speech discrimination score 
ranging from 84 to 90 result in a numeric designation of II 
for hearing impairment.  These results reveal that the 
appellant's right ear hearing loss would continue to be 
calculated to fall within a numeric designation of I and his 
left hearing loss would be calculated to each fall within a 
numeric designation of II for purposes of determining a 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100 (Table VII).  Utilizing these designations, the 
appellant's current hearing loss continues to result in the 
assignment of a noncompensable disability evaluation.  

Thus, regardless of whether the Board utilizes the 
audiological data obtained during the appellant's July 2006 
or October 2008 VA examinations, the result remains the same 
in that the appellant's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  In formulating this conclusion, the Board has 
considered a private audiogram dated in January 2006 from 
J.S., M.D. contained in the claims file in which the 
appellant was diagnosed as having a high frequency 
sensorineural hearing loss.  However, the Board finds this 
audiogram to be of little probative value to the analysis of 
this claim since (1) it is unknown whether the audiogram was 
performed in compliance with 38 C.F.R. § 4.85 (a) and (2) an 
interpretation of the audiogram was not provided.  As such, 
the specific puretone thresholds for the appellant's 
bilateral hearing are not available for computation under 
either 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Regardless, a 
simple visual inspection of the private January 2006 
audiogram indicates that the appellant's hearing during that 
time is consistent with the findings set forth in the 
appellant's July 2006 VA examination report.  

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. 
§ 4.86 [exceptional patterns of hearing impairment].  
However, the medical evidence of record does not indicate 
that the appellant's hearing loss meets the criteria under 
that section (or has met it at any point in time).  The 
appellant's contentions alone cannot establish entitlement to 
a compensable evaluation for defective hearing because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  The Board 
thus finds that the appellant's bilateral hearing loss was 
properly assigned a noncompensable disability rating under 
Diagnostic Code 6100; and concludes that the preponderance of 
the evidence is against the appellant's claim.  Thus, the 
appellant's claim for an initial compensable rating for 
bilateral hearing loss is denied.

In making this decision, the Board acknowledges the 
appellant's August 2006 and June 2007 statements in which he 
asserts his belief that he is entitled to an increased 
evaluation due to the fact that he must wear hearing aids and 
because of his increased hearing difficulties due to 
background noise.  While the Board acknowledges that it is 
clear from the record that the appellant experiences hearing 
loss, the objective medical evidence has not shown that the 
appellant's service-connected hearing loss has increased to a 
level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85.  

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
doing so, the Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board concludes that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
an initial compensable disability rating for bilateral 
hearing loss, for the reasons discussed above.  The doctrine 
of reasonable doubt has been considered in this case.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An initial (compensable) disability rating for bilateral 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


